Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 05/11/2022:
Amendment of Claims 2, 5, 7, 24, 27 and 28 are acknowledged.
New Claim 33 is acknowledged.
Cancelation of Claim 1 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2 to 7 and 24 to 33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 27 and 33:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed surgical stapling instrument system, comprising: a handle; a nozzle; an elongate shaft, comprising: a proximal end; a distal end; a proximal region comprising a first diameter; a central region comprising a second diameter, wherein the central region defines a longitudinal axis; and a distal region comprising a third diameter, wherein the first diameter is different than the second diameter, and wherein the distal region is offset laterally with respect to the longitudinal axis; an end effector, comprising: a first jaw, comprising: an elongate channel; and a staple cartridge comprising a plurality of staples, wherein the staple cartridge is operably supported in the elongate channel; and a second jaw, wherein the second jaw is movable relative to the first jaw; an articulation joint rotatably connecting the end effector to the elongate shaft, wherein said proximal region, said central region, and said distal region are proximal to said articulation joint; wherein the longitudinal axis extends through the proximal region, the central region, and the distal region.
The most similar reference on the record would be the modified invention of Shelton (US 2011/0276084) as discussed in the office action, but the combination does not disclose that the longitudinal axis extends through the proximal region, the central region, and the distal region; the offset of the distal section is such that the longitudinal axis does not pass by it.

Regarding Claim 28:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed surgical stapling instrument system, comprising: comprising: an elongate shaft, comprising: a proximal end; a distal end; a proximal section comprising a first diameter; a central section comprising a second diameter, wherein said proximal section transitions to said second diameter at said central section, and wherein said central section defines a longitudinal axis; a distal section comprising a third diameter, wherein said central section transitions to said third diameter at said distal section, wherein said distal section comprises an enlargement extending laterally with respect to said second diameter, wherein said enlargement extends to one side of said longitudinal axis, wherein said longitudinal axis extends through said proximal section, said central section, and said distal section, and wherein said first diameter, said second diameter, and said third diameter are different.
The most similar reference on the record would be the modified invention of Shelton (US 2011/0276084) as discussed in the office action, but the combination does not disclose an enlargement extending laterally with respect to said second diameter, wherein said enlargement extends to one side of said longitudinal axis, wherein said longitudinal axis extends through said proximal section, said central section, and said distal section or that the longitudinal axis extends through the proximal region, the central region, and the distal region; the offset of the distal section is such that the longitudinal axis does not pass by it. 

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731